Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1: The present invention is directed to an information processing apparatus for presenting an object for a batch operation without user selecting in advance the object from among plural objects. The prior art searched and of record neither anticipated nor suggests the claimed combinations of select an object which is a transmission candidate using attributes of objects managed in a project including a plurality of processes and an attribute of a user who instructs an operation relating to transmission of an object; wherein the attributes of the objects managed in the project include a registration status to the project and a degree of necessity for registration.
Regarding Claim 2: The present invention is directed to an information processing apparatus for presenting an object for a batch operation without user selecting in advance the object from among plural objects. The prior art searched and of record neither anticipated nor suggests the claimed combinations of register an object which is a transmission candidate correlated with transmission information as an object of a destination designated by the transmission information according to the transmission information obtained from image information that is obtained by imaging information used for transmission of an object that is generated using attributes of objects managed in a project including a plurality of processes and an attribute of a user who instructs an operation relating to the transmission of the object, wherein the attributes of the objects managed in the project include a registration status to the project and a degree of necessity for registration.
Regarding Claim 10: The present invention is directed to an information processing apparatus for presenting an object for a batch operation without user selecting in advance the object from among plural objects. The prior art searched and of record neither anticipated nor suggests the claimed combinations of display an object satisfying a selection condition among objects related to the operation contents, on an operation screen as a candidate object that is an operation target of the operation contents together with a non-candidate object estimated as not the operation target of the operation contents, wherein the selection condition is prescribed using at least one of an attribute of the objects related to the operation contents or an attribute of the user who instructs the operation contents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675